DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (4/7/2022) amended claims 1 and 11 and added new claims 21 and 22. 
Applicant summary of interview held on 12/1/2021 is acknowledged.   
Claims 1, 2, 4-6, 8-12, 14-16 and 18-22 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (4/7/2022) with respect to rejection of claims 1, 2, 4-6, 8-12, 14-16 and 18-22 under 35 USC 103 have been fully considered and found persuasive as relative to previously applied art.  Previous arguments are hereby withdrawn. 
Applicant’s arguments (4/7/2022) with respect to rejection of claims 1, 2, 4-6, 8-12, 14-16 and 18-22 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re rejection of claims under 35 USC 101, Applicant asserts (pgs 17-22) the claims are not directed to a judicial exception and in the alternative recite additional elements that integrate the judicial exception into a practical application of the exception.
Response:  Examiner respectfully disagrees with applicant arguments.                              Initially, Examiner notes that applicant appears to assert that using computers renders a claim for which 35 USC 101 is not applicable – i.e., does not fit certain method sof organizing human activity.  However, the Office notes that the sub-groupings under certain methods of organizing human activity – fundamental economic principle or practice, commercial interaction, managing personal behavior/relationships/interactions - encompass both activity of a single person (e.g., person following set of instructions signing contract online).  Certain activity between a person and a computer (e.g. conducting loan shopping using a mobile phone) may fall within this group.  The grouping therefore incorporates use of computers to perform activities. (See October 2019 Update: SME, pg. 5).   As explained herein, the multiple computing components are merely being used to implement the abstract idea. 
   To the extent Applicant argues the claims do not preempt all methods of achieving the claimed result (noting Examiner did not argue monopolizing claims), as explained herein, the claims do broadly and generically claim using generic computer components to perform an abstract idea. ‘“[While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.' ” FairWarning IP LLC v. Iatric Sys. Inc., 839 F.3d 1089, 1098 (Fed. Cir. 2016) (quoting Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015)); see also OIP Techs., 788 F.3d at 1362-63 (“…where a patent' s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa, 788 F.3d at 1379.)
   Further, under step 2A, Prong 2, Applicant asserts all of claim 1 limitations except the storing limitations recite additional elements that integrate the judicial exception into a practical application.  The Office notes that analysis of the claims has identified an abstract idea in the category of certain methods of organizing human activity and those limitations that recite additional elements beyond the abstract idea. Results of this analysis incorporate multiple limitations in the abstract idea itself.  Therefore, those limitations that form the abstract idea cannot be indicative of a practical application or provide an inventive concept. Specifically, the computer implementation and storing limitations of the claim are identified and analyzed as the additional elements, while the remaining limitations comprise the abstract idea (see detailed analysis below).    
   Applicant further asserts that additional elements, which Applicant indicates is a majority of the claim except the storing limitations, improve prior systems by allowing existing electronic payment systems to be updated and reconfigured (pg 21).  However, the Office reiterates that an abstract idea under the category of certain methods of organizing human activity that incorporates multiple steps taken to perform a transaction, may be an improvement to a process.  The process itself that provides for being able to apply transaction controls to an account and to utilize a token in the process is an abstract concept.  An improvement to an abstract idea remains abstract. 
Hence rejection of claims under 35 USC 101 remains applicable. 



Claim Objections
Claims 1, 2, 4, 6 and 8 are objected to because of the following informalities: 
re claim 1: in the 4th limitation on page 4 of the claims - “electronically transmitting,…, the transaction message including the corresponding transaction account number stored in the first data element, to the issuing financial institution…,”   the phrase “the issuing financial institution” lacks sufficient antecedent basis in the claim.  
re claim 2: the 1st limitation recites “the notification module…” If applicant intends this to be the first introduction of this term, it should be preceded by “a” and read “a notification module.”  Otherwise, the recitation presents antecedent basis issues.  
re claim 4: in the 1st limitation - “the third computing device…”  and in the 2nd limitation – “the satisfied notification condition” - lack sufficient antecedent basis in the claims.  aim 4 and the 4th limitation of claim 8) lack sufficient antecedent basis in the claims. 
re claim 6: “the notification module…” lacks sufficient antecedent basis in the claims. 
re claim 8: in the 4th limitation - “the satisfied notification condition…”  - lacks sufficient antecedent basis in the claims. 
Appropriate correction of these claims is requested.
     


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8-12, 14-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.   
Claim 1 (and dependent claims 2, 4-6, 8-10, 21) is directed to a process, which is a statutory category of invention.  Claim 11 (and dependent claims 12, 14-16, 18-20, 22) is directed to a (processing) system comprising first computing device (comprising transaction processing module, notification module, receiving device, transmitting device, database), second computing device (comprising transmitting device, receiving device, database, notification module), third computing device, each of which is a statutory category of invention, a machine. (Step 1: yes).
Claim 1 is considered representative of applicant’s claimed invention. 

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
    …
    receiving…a transaction message…, wherein the transaction message is formatted pursuant to one or more standards and includes data related to a payment transaction including at least a plurality of data elements including at least a first data element configured to store at least a transaction account number and one or more additional data elements configured to store additional transaction data;
    determining,…, compliance of the payment transaction with at least one of the one or more account and transaction controls included in the control profile;
      when the first data element in the transaction message does not also store a
payment token number:
                   determining,…, whether transaction data contained in the one or more additional data elements of the transaction message complies with the one or more account and transaction controls;        
                   …transmitting,…, a first authorization response for the payment transaction to a merchant…when the transaction data does not comply with the one or more account and transaction controls;    
         when the first data element in the transaction message also stores a payment
token number and the transaction data complies with the one more account and
transaction controls:
                    … transmitting,…, the transaction message…; 
                    receiving,…, the transaction message;
                    replacing,…, the payment token number stored in the first data element included in the transaction message with the corresponding transaction account number stored in the token profile…;  and
                     …transmitting,…, the transaction message including the corresponding transaction account number stored in the first data element, to the issuing financial institution, wherein the issuing financial institution is associated with the corresponding transaction account number; 
                        receiving,…, a second authorization response from the issuing financial institution:
                        … transmitting,…, the second authorization response…; 
                         receiving,…, the second authorization response…; 
                         …transmitting,…, the second authorization response for the payment
transaction to the merchant…

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic principles and/or commercial interaction (e.g., determining compliance of a transaction request to certain requirements and if not compliant, send auth response; if message is compliant with requirements, proceed with processing to identify appropriate account, then through issuer and merchant). The recited computer elements – first and second computing devices (each comprising transaction module, receiving and transmitting devices) of a processing system; third computing device of a processing system, databases -  do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: yes)   

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on multiple computer elements - first and second computing devices (each comprising transaction processing module, notification module), receiving and transmitting devices of a processing system; third computing device of a processing system, databases). The computing elements are recited at a high level of generality (see specification, e.g., paras 25, 26 and 47 (processing system –first and second computing devices); 41(third computing device), 48, 50, fig 1; databases (paras 51-53)).  The recited processing steps are divided between these multiple computing devices that are used as tools, in their ordinary capacity, for economic tasks (engaging in the commercial activity of receiving and acting on a transaction message as recited in the claim) or other tasks (e.g., to store or transmit information).   Such division of tasks over multiple computers does not evidence an improvement in technology or of the functioning of those computers. The multiple computing devices are merely being used as tools to implement (“apply it”) the abstract idea (See e.g., MPEP2106.05(f)).   
The claim also recites a network over which the receiving/transmitting of information occurs (see specification, e.g., para 18 (payment network), communication (para 25, 31)), which recites a particular technological environment or field of use, a network environment (MPEP 2106.05(h)).  Further, regarding “electronically” transmitting information, similar arguments are applicable as reciting a particular technological environment. (MPEP m2106.05(h))

Claim 1 also includes the additional elements of: 
  storing…a control profile, wherein the control profile includes a structured data set related to a transaction account including at least one or more account and/or transaction controls applicable to payment transactions funded with the transaction account, and a payment token number generated for use with the transaction account
    storing…a token profile, wherein the token profile includes a structured data set related to the transaction account including at least the payment token number and a corresponding transaction account number
      These limitations merely recite process steps for storing data associated with an account. These limitations amount to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No).  

Step 2B
The additional elements are further evaluated to determine whether they amount to “significantly more” than the recited abstract idea.  Here, the additional elements – the multiple computing devices - i.e., first and second computing devices (each comprising transaction module, notification module, receiving and transmitting devices) of a processing system;  third computing device of a processing system, databases, network -  when considered separately and as an ordered combination, do not amount to significantly more because, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as tools to carry out the abstract idea (i.e., “apply it”) on computing devices (See e.g., MPEP 2106.05(f)) or generally linking the use of the judicial exception (abstract idea) to a particular technological environment (MPEP 2106.05(h))  (Step 2B: No) 
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
storing…a control profile, wherein the control profile includes a structured data set related to a transaction account including at least one or more account and/or transaction controls applicable to payment transactions funded with the transaction account, and a payment token number generated for use with the transaction account
 storing…a token profile, wherein the token profile includes a structured data set related to the transaction account including at least the payment token number and a corresponding transaction account number
       As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). (Step 2B: No).
Thus claim 1 is not patent eligible under 35 USC 101.  

       Re claim 11:  the limitations of independent claim 11 are similar to the limitations of claim 1 - from the 1st limitation regarding a control database through the 16th limitation regarding transmitting a second authorization response to a merchant computing system.   Similar arguments from claim 1 are applicable as regards these limitations.   
    Claim 11 also recites the following limitations which were initially recited in similar language in both claims 1 and 11 of the previous set of claims, but deleted from claim 1 in the instant action: 
      …identify one or more notification conditions satisfied by the payment transaction based on information provided in the first or second authorization response, the one or more notification conditions associated with at least one of the payment transaction, the
transaction account, and the one or more account and transaction controls
     This limitation further describes the abstract idea as identified in claim 1 and is rejected accordingly.      

   The limitations -  “a notification module of the first computing device or the second computing device of the processing system,” “the transmitting device of the first computing device of the processing system…a third computing device of the processing system,” and “wherein the first and second computing devices are configured for communication on the payment network, and the third computing device is configured for communication with an external computing device” – recite additional elements beyond the abstract idea.  The computing elements recited in claim 11 are recited at a high level of generality (see specification, e.g. paras 25, 26, 47, 50, fig 1 (first computing device (comprising transaction processing module, notification module, receiving device, transmitting device, database), second computing device (comprising transmitting device, receiving device, database, notification module), of processing system, external device(paras 50, 74); 41 (third computing device)). The multiple computing devices are merely being used as tools to implement (“apply it”) the abstract idea (See e.g., MPEP2106.05(f)).
   The claim also recites a network over which the receiving/transmitting of information
occurs (see specification, e.g., para 18 (payment network), communication (para 25,
31)), which recites a field of use, a network environment (MPEP 2106.05(h)).
   
   Claim 11 also includes the additional element of: 
  …transmit the identified notification condition…,
      This limitation merely recites a process step for transmitting/sending data associated with a payment transaction. This limitation amounts to no more than mere data transmission, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No).  

Step 2B
The additional elements are further evaluated to determine whether they amount to “significantly more” than the recited abstract idea.  Here, the additional elements – the multiple computing devices - i.e., first and second computing devices (each comprising transaction module, notification module, receiving and transmitting devices) of a processing system;  third computing device of a processing system, databases, network -  when considered separately and as an ordered combination, do not amount to significantly more because, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as tools to carry out the abstract idea (i.e., “apply it”) on computing devices (See e.g., MPEP 2106.05(f)) or generally linking the use of the judicial exception (abstract idea) to a particular technological environment (MPEP 2106.05(h))  (Step 2B: No) 
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
    …transmit the identified notification condition…,
       As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmission to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). (Step 2B: No).
Thus claim 11 is not patent eligible under 35 USC 101.  

Dependent claims 2, 4-6, 8-10, 21 and claims 12, 14-16, 18, 22 are also rejected under 35 USC 101.
   Claims 4, 5, 6, 8, 9, 21 and claims 14, 15, 16, 18, 19 and 22 further define the abstract idea present in independent claims 1 and 11, respectively, as follows - claims 4 and 14 and claims 8 and 18 (describe evaluating notification conditions for a transaction and providing a notification); claims 5 and 15 and claims 9 and 19 (describing transaction message); claims 6 and 16 (determine condition satisfaction of a transaction message); claims 21 and 22 (describe identifying and transmitting a notification condition). 

   Claims 2 and 12 further describes an additional element by describing stored data and recites additional computing elements – first computing device - for which arguments presented for similar elements in claim 1 are applicable. 
   Claims 4 and 14 and claims 8 and 18 further describe additional elements of storing data and electronic (transmission) and also recite additional computing elements – first, second, third and external computing device, database – for which arguments presented for similar elements in claim 1 are applicable. 
   Claims 6 and 16 also further describe the additional element of storing data and also recites additional computing elements – second computing device - for which arguments presented for similar elements in claim 1 are applicable. 
   Claims 10 and 20 provide further description of the additional element of storing data by describing that data, for which arguments for similar storing limitations from claim 1 are applicable.  
   Claims 21 and 22 further describe additional computing elements – first, second, third and external computing device,, network – for which arguments presented for similar elements in claim 1 are applicable. 
     In sum, dependent claims 2, 4-6, 8-10, 21 and claims 12, 14-16, 18-20, 22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, these dependent claims are directed to an abstract idea.  
For the reasons presented above, claims 1, 2, 4-6, 8-12, 14-16 and 18-22 are not patent eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is listed in attached form PTO-892.
  
         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAROL A SEE/Examiner, Art Unit 3696 
                                                                                                                                                                /JOSEPH W. KING/Primary Examiner, Art Unit 3696